Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downer “Strain induced Alignment Mechanisms of carbon nanotube networks (available May 21st, 2014), in view of Card (US 4,726,099) in view of Matviya (US 2010/0264562) further in view of Ounaies (US 2006/0057361), further in view of Todd. (US 2012/0208002).
Downer “Strain induced Alignment Mechanisms of carbon nanotube networks (available May 21st, 2014), teaches strain induced alignment of CNT networks, per claim 1, that can be formed entirely form CNTs or from polymer composites (such as epoxy) and can be employed in other composites. The CNT network or composite can have exemplary Young’s modulus of 293 GPa, greater than 100 GPa per claim 1, and a high tensile strength (See Introduction).
Additionally this is the exact method recited as used by applicant in the specification [0095 and 0102] so therefore would be expected to produce the same properties. Such as the tensile strength claimed in claim 13. 
Card (US 4,726,099) teaches forming a ceramic carbon fiber, polymer composite piezoelectric material. (see claims).
Since Dower teaches a polymer that can be removed to leave near 100% CNTs and composites allowing for the use of loads up to 90% CNTs would have been obvious to one of ordinary skill in the art at the time of filing to provide up to 90% CNTs per claim1, as claimed to provide a material of improved strength and Young’s modulus. Further, it would have been obvious to one of ordinary skill at the time of filing in order to form a high strength coefficient, hardening parameter, and modulus (see abstract and Introduction).    
Downer may not teach a ceramic layer.
Card teaches filler reinforcements can be 0% to 85% (See paragraph 52).  
 The composite may comprise woven or non-woven carbon fiber mat(s) (See claim 2). 
Card does not teach carbon nanotubes. 
Matviya (US 2010/0264562) teaches molding a composite part or ceramic article with a mold surface face and providing a release liner to aid in removing the molded article from the tool face (See abstract, figures and [0049]), rendering clam 4 obvious to provide.
The mold can be silicon carbide (ceramic) with fiber reinforcement (See [0047]). 
It would have been obvious to one of ordinary skill to prove a mold to form specific shapes in a ceramic article from a mold and to use a release liner in order to allow for easier release of the article form the mold or tool face.    

It would have been obvious to one of ordinary skill at the time of filing to provide multiple layers as required in claims 2-3, and incorporate carbon nanotubes into one or any layers of the primary invention in order to enhance electrical conductivity and piezoelectric effects of the primary invention. 
Regarding claims to curing time and temperature (per applicant’s claims 5-6) the art teaches substantially the same composition and therefore would require substantially identical curing time and/or temperatures absent a showing to the contrary. 
Regarding claim 7, Ounaies (US 2006/0057361) teaches the layers can be the same composite compositions or different, dependent upon the embodiments, and therefore they can have the same or substantially the same coefficient of thermal expansion, or conductivity per clam 14 (See claims); rendering the claimed property necessarily present or obvious to provide.
Per claim 11, the CNTs of Qunaies can be multi-walled or single walled (See claims). 
The ceramic can be dispersed in a CNT sheet or CNT/polymer sheet or film (See claims and examples). 
Given the desire for conductivity it would be obvious to provide the claimed conductivity and given the substantially similar composition one of ordinary skill would expect the same or overlapping properties such as conductivity absent a showing to the contrary.  
The material are considered flexible to some degree and are taught to be used as a piezoelectric and therefore allow for movement, thus flexibility.  
The above references previously cited do not teach the concentration of CNTs.
Todd (US 2012/0208002) teaches a ceramic carbon nanotube composite with directionally aligned CNTs from greater than 5% to greater than 60% CNTs dependent upon the embodiment (See [0036-0038], figures, claims).
The composite combine to form a high tensile strength material and toughness (See [0002]).
Todd teaches silicon or aluminum nitride matrix, or silicon carbide [0025]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide aligned CNTs at the claimed percentages in order to provide increased tensile strength and toughness of the ceramic. 
Regarding claim 10, it would further be obvious to provide carbonitride as claimed as both carbides and nitrides of silicon are used for ceramic composites in the art and the combination or mixture of the two would be expected to be suitable for the same intended purpose of forming ceramic CNT carbon fiber reinforced composites with high strength and other desirable properties as enumerated above. 
Given the desire for conductivity it would be obvious to provide the claimed conductivity and given the substantially similar composition one of ordinary skill would expect the same or overlapping properties such as conductivity absent a showing to the contrary.  
Additionally, given the same material composition, and structure of the combined prior art and desire for conductivity and overlapping percentages of CNTs one would expect the same Youngs modulus absent a showing to the contrary.  

Claims 1-7, 9-11, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downer “Strain induced Alignment Mechanisms of carbon nanotube networks (available May 21st, 2014),  Card (US 4,726,099) in view of Matviya (US 2010/0264562) further in view of Ounaies (US 2006/0057361), further in view of Todd. (US 2012/0208002), as above, still further in view of Lafdi (US 2002/0106514).
The above references, previously cited do not teach all the limitations of claim 20. 
Regarding new claim 20, Lafdi (US 2002/0106514) teaches forming a silicon carbide by pyrolysis of a precursor that can include polysilizane (See [0029]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a polysilizane precursor and a pyrolysis process to produce a SiC matrix. 



Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive.
The Examiner has added some notations to claim limitations and further explanation to explain wherein applicant has argued that the rejection did not clearly address each claim. However, it does appear the limitations of the claims are addressed in the rejection. Further, applicant failed to argue why the combination of references would be improper in this instance.  Therefore, the rejection is maintained as modified to answer applicant’s arguments. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL H MILLER/Primary Examiner, Art Unit 1783